Orders unanimously modified by striking from the answer so much of the alleged third defense and counterclaim as purports to set forth a counterclaim'. The third defense and counterclaim is insufficient as a counterclaim. It seeks to recover fees in the present suit which are not recoverable under the circumstances set forth. The pleading may stand as a defense. The orders are modified accordingly and, as so modified, affirmed, with $10 costs and disbursements to the appellants. Settle order on notice. Present — Peek, P. J., Dore, Cohn and Callahan, JJ. [See 281 App. Div. 659.]